ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-19 are considered eligible subject matter.  Even if the claim could be interpreted as an abstract idea, the claims contain limitations regarding a practical application, i.e. modeling image discrimination.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9, 17,18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 17, 18 and 19 recite the limitation "the third term" in the beginning of the third clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the same number" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “those” in line 12.  It is unclear as to what “those” is referring to.
Claim 9 recites the limitation "the degradation process" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 17 recite the limitation "the same degradation process" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first item" and “the second item” in lines 4 and 7, respectively.  The applicant previously claims two “first item”s and “second item”s.  It is unclear as to which the applicant is referring to.

Allowable Subject Matter
Claims 1-2,6-8,10-16 are allowed.  The remaining claims would be allowable if amended to overcome the above rejections.
Claims 1, 14 and 16 contain allowable subject matter regarding 
Training the claimed generator and discriminator, wherein training the generator comprises extracting a low resolution color image from a high-resolution color image, training parameters of a generator network by using the low resolution color image and a noise image, based on parameters of a discriminator network, and reducing a generator cost function representing a degree of difference between an output image of the generator network and the high-resolution color image, where the generator network includes the claimed lifting layer for lifting resolutions of luminance and chrominance components of the noise image, training the discriminator comprises inputting the output image of the trained generator network and the high-resolution color image to the discriminator network, training the parameters of the discriminator network by reducing a discriminator cost function representing a degree in which the output image of the generator network corresponds to the high-resolution color image, wherein the discriminator network includes a pooling layer for reducing resolution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/13/2022